Exhibit 10.8

THE SHARES ISSUABLE UPON LAPSE OF THE RESTRICTION PERIOD WILL

NOT BE RELEASED TO YOU UNTIL ALL APPLICABLE WITHHOLDING TAXES

HAVE BEEN COLLECTED FROM YOU OR HAVE OTHERWISE BEEN PROVIDED FOR

RESTRICTED STOCK UNIT GRANT AGREEMENT

UNDER THE SYNTEL, INC.

AMENDED AND RESTATED STOCK OPTION AND INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT GRANT AGREEMENT made this             day of
                    , 20     by and between Syntel, Inc., a Michigan corporation
(“the Corporation”), and                                                   (the
“Grantee”).

WITNESSETH:

WHEREAS, the Grantee is now employed by the Corporation or a Subsidiary of the
Corporation, and the Corporation desires to provide additional incentive to the
Grantee, to encourage stock ownership by the Grantee, and to encourage the
Grantee to remain in the employ of the Corporation or a Subsidiary, and as an
inducement thereto, the Corporation has determined to grant to the Grantee a
Restricted Stock Unit Award pursuant to the Corporation’s Amended and Restated
Stock Option and Incentive Plan, a copy of which is available to employees on
the SyntraNet;

NOW, THEREFORE, it is agreed between the parties as follows:

1. Definitions in Agreement. For purposes of this Agreement, certain words and
phrases have the following definitions:

(a) “Award” means the Restricted Stock Units granted pursuant to this Agreement;

(b) “Change in Control” for purposes other than Code Section 409A means, as
defined in Section 1.4(e) of the Plan, the occurrence of any of the following
events: (i) the acquisition of ownership by a person, firm or corporation, or a
group acting in concert, of fifty-one percent, or more, of the outstanding
Common Stock of the Corporation in a single transaction or a series of related
transactions within a one-year period; (ii) a sale of all or substantially all
of the assets of the Corporation to any person, firm or corporation; or (iii) a
merger or similar transaction between the Corporation and another entity if
shareholders of the Corporation do not won a majority of the voting stock of the
corporation surviving the transaction and a majority in value of the total
outstanding stock of such surviving corporation after the transaction; provided
however, that any such event involving any of the current shareholders of the
Corporation as of the date of adoption of this Plan by the Board (or any entity
at any time controlled by any such shareholder or shareholders) shall not be
included within the meaning of “Change in Control.” “Change in Control” for Code
Section 409A purposes shall have the meaning set forth in Section 1.4(f) of the
Plan;

(c) “Change in Position” means, as defined in Section 1.4(g) of the Plan, with
respect to the Grantee: (i) the Grantee’s involuntary termination of employment;
or (ii) a significant reduction in the Grantee’s duties, responsibilities,
compensation and/or fringe benefits, or the assignment to the Grantee of duties
inconsistent with Grantee’s position (all as in effect immediately prior to a
Change in Control), whether or not the Grantee voluntarily terminates employment
as a result thereof;

(d) “Code” means the Internal Revenue Code of 1986, as amended;

(e) “Committee” means, as defined in Section 1.4(i) of the Plan, the
Compensation Committee of the Board, or any other committee or sub-committee of
the Board, designated by the Board from time to time, comprised solely of two or
more Directors who are “Non-Employee Directors,” as defined in Rule 16b-3 of the
Exchange Act, “Outside Directors” as defined in Code Section 162(m) and Treasury
regulations thereunder, and “Independent Directors” for purposes of the rules
and regulations of the applicable stock exchange;

(f) “Common Stock” means the common stock of the Corporation;

(g) “Corporation” means Syntel, Inc.;

(h) “Employment” (whether or not capitalized) means employment with the
Corporation or any Subsidiary of the Corporation;

(i) “Grant Date” means the date of this Agreement as reflected above;

 

1



--------------------------------------------------------------------------------

(j) “Insider Trading Policy” means the policy adopted by the Board that
establishes rules regarding the trading of the Corporation’s securities by its
directors, officers, and employees, which policy is available on the SyntraNet;

(k) “Performance Measures” means, as defined in Section 1.4(x) of the Plan, the
measures of performance of the Corporation and its Subsidiaries used to
determine a Grantee’s entitlement to an Award under the Plan. Such performance
measures shall have the same meanings as used in the Corporation’s financial
statements, or, if such terms are not used in the Corporation’s financial
statements, they shall have the meaning applied pursuant to generally accepted
accounting principles, or as used generally in the Corporation’s industry.
Performance Measures shall be calculated with respect to the Corporation and
each Subsidiary consolidated therewith for financial reporting purposes or such
division or other business unit as may be selected by the Committee. For
purposes of the Plan, the Performance Measures shall be calculated in accordance
with generally accepted accounting principles, but, unless otherwise determined
by the Committee, prior to the accrual or payment of any Award under this Plan
for the same performance period and excluding the effect (whether positive or
negative) of any change in accounting standards or any extraordinary, unusual or
nonrecurring item, as determined by the Committee, occurring after the
establishment of the performance goals;

(k) “Plan” means the Corporation’s Amended and Restated Stock Option and
Incentive Plan;

(l) “Restricted Stock Unit” means a right granted under Article IV of the Plan
to receive one share of Common Stock for each Restricted Stock Unit at the time
the applicable restrictions lapse, less any shares withheld to satisfy income
and employment tax withholding requirements; and

(m) “Restriction Period” means the period of time during which a Grantee’s
Restricted Stock Units are subject to restrictions and are nontransferable.

2. Grant of Restricted Stock Units. Subject to the terms and conditions hereof,
the Corporation hereby grants to the Grantee             Restricted Stock Units
as of the close of business on the Grant Date.

3. Lapse of Restriction Period. The Restriction Period lapses on or after the
following anniversaries of the Grant Date as to the following cumulative
percentages of the Restricted Stock Units:

 

On or after the first anniversary

   25%

On or after second anniversary

   25% additional

On or after third anniversary

   25% additional

On or after fourth anniversary

   25% additional

In accordance with this schedule, on or after the fourth anniversary of the
Grant Date, all restrictions on the Restricted Stock Units shall have lapsed;
provided, however, that each of the foregoing anniversaries of the Grant Date
shall be deemed automatically extended (1) by the total period of time that the
Grantee spends on unpaid leave(s) of absence between the Grant Date and each
such anniversary, and (2) for the duration of any regular or special blackout on
trading in Common Stock in effect pursuant to the Insider Trading Policy when
the anniversary occurs.

4. Certificate or Electronic Balance. Except as otherwise provided in this
Agreement and in Article IV and Section 10.3 of the Plan, and subject to
applicable federal and state securities laws, shares covered by Restricted Stock
Units awarded under the Plan shall become freely transferable by the Grantee and
a Common Stock certificate issued or an electronic balance with a brokerage
working with the Plan established following the last day of the Restriction
Period and after shares have been withheld to satisfy the applicable income and
employment tax withholding requirements.

6. Termination of Employment.

(a) If a Grantee terminates employment for any reason (other than as provided in
paragraph (b) below, after a Change in Control), the Grantee’s right to shares
of Common Stock subject to a Restricted Stock Unit Award that are still subject
to a Restriction Period automatically shall terminate and be forfeited by the
Grantee.

(b) In the event of the Grantee’s Change in Position subsequent to a Change in
Control, the remaining Restriction Period on any Restricted Stock Units granted
hereunder shall immediately lapse and the shares shall become fully
transferable.

(c) Except as provided in paragraph (b) above, all Restricted Stock Units for
which the applicable Restriction Period has not lapsed as of termination of
employment shall be canceled.

(d) A leave of absence with the written consent of the Corporation, or a
transfer of the Grantee from one corporation to another among the Corporation,
its Parent and any of its Subsidiaries shall not be deemed to constitute a
termination of employment for purposes of this Restricted Stock Unit Award.

 

2



--------------------------------------------------------------------------------

7. Compliance with Securities Laws. Anything to the contrary herein
notwithstanding, the Corporation’s obligation to deliver Common Stock under this
Agreement is subject to such compliance with federal and state laws, rules and
regulations applying to the authorization, issuance or sale of securities, and
applicable stock exchange requirements, as the Corporation deems necessary or
advisable. The Corporation shall not be required to deliver Common Stock
pursuant hereto unless and until it receives satisfactory proof either that
(a) the issuance or transfer of such shares will not violate (i) any of the
provisions of the Securities Act of 1933 or the Securities Exchange Act of 1934
or the rules and regulations of the Securities Exchange Commission promulgated
thereunder, (ii) the rules and regulations of any stock exchange on which the
Corporation’s securities are listed, or (iii) state law governing the sale of
securities, or (b) there has been compliance with the provisions of such acts,
rules, regulations and state laws. If the Grantee fails to accept delivery for
all or any part of the number of shares specified by such notice upon tender of
delivery thereof the Grantee’s right to Common Stock with respect to such
undelivered shares may be terminated by the Corporation.

8. Non-Assignability. The Restricted Stock Units granted hereunder may not be
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
Restriction Period applicable to the Restricted Stock Unit has lapsed and the
applicable number of shares has been withheld to satisfy any income and
employment tax withholding requirements.

9. Withholding. The Grantee hereby authorizes the Corporation to withhold from
Grantee’s Restricted Stock Unit Award the applicable number of shares of Common
Stock necessary to satisfy any requirements for withholding of income and
employment taxes arising in connection with the lapsing of the Restriction
Period applicable to such Restricted Stock Units. To the extent that the shares
withheld from the Award do not satisfy the minimum withholding requirements or
if the Grantee is to receive all the shares due upon the lapsing of the
Restriction Period applicable to such Restricted Stock Units, Grantee authorizes
the Corporation to withhold the difference, or the entire amount due, in cash
from other compensation owed by the Corporation to the Grantee. The Grantee
shall tender such cash amount for the minimum withholding requirements to the
Corporation if the Grantee is not then receiving compensation from the
Corporation to cover such amount.

10. Disputes. As a condition to the granting of the Restricted Stock Unit Award
granted hereby, the Grantee and the Grantee’s successors and assigns agree that
any dispute or disagreement which shall arise under or as a result of this
Agreement shall be determined by the Committee in its sole discretion and
judgment and that any such determination and any interpretation by the Committee
of the terms of this Agreement shall be final and shall be binding and
conclusive for all purposes.

11. Adjustments. In the event of any stock dividend, stock split,
reclassification, merger, consolidation, or similar transaction affecting the
shares of Common Stock associated with this Restricted Stock Unit Award, the
rights of the Grantee shall be as provided in Section 9.1 of the Plan and any
adjustment therein provided shall be made in accordance with Section 9.1 of the
Plan.

12. Rights as Shareholder. During the Restriction Period, Grantee may not
exercise voting rights with respect to the Restricted Stock Units granted
hereunder. No dividend or distribution of shares declared with respect to the
Common Stock associated with this Restricted Stock Unit Award will accrue or be
paid until after the lapsing of the Restriction Period applicable to the
Restricted Stock Units.

13. Notices. Every notice relating to this Agreement shall be in writing and if
given by mail shall be given by registered or certified mail with return receipt
requested. All notices to the Corporation shall be delivered to the Secretary of
the Corporation at the Corporation’s headquarters in Troy, Michigan, or
addressed to the Secretary of the Corporation at 525 E. Big Beaver Road, Suite
300, Troy, MI 48083. All notices by the Corporation to the Grantee shall be
delivered to the Grantee personally or addressed to the Grantee at the Grantee’s
last residence address as then contained in the records of the Corporation or
such other address as the Grantee may designate. Either party by notice to the
other may designate a different address to which notices shall be addressed. Any
notice given by the Corporation to the Grantee at the Grantee’s last designated
address shall be effective to bind any other person who shall acquire rights
hereunder.

14. Foreign Law Restrictions. Anything to the contrary herein notwithstanding,
the Corporation’s obligation to deliver Common Stock pursuant to a Restricted
Stock Unit grant is subject to compliance with the laws, rules and regulations
of any foreign nation applying to the authorization, issuance or sale of
securities, providing of compensation, transfer of currencies and other matters,
as may apply to the Grantee, if a resident of such foreign nation. To the extent
that the Corporation is restricted in accordance with such foreign laws from
delivering shares of Common Stock to the Grantee as would otherwise be provided
for in this Agreement, the Corporation shall be released from such obligation
and shall not be subject to the claims of the Grantee hereunder with respect
thereto.

15. Governing Law. This Agreement has been made in and shall be construed in
accordance with the laws of the State of Michigan.

 

3



--------------------------------------------------------------------------------

16. Provisions of Plan Controlling. The provisions hereof are subject to the
terms and provisions of the Plan, a copy of which is available to the Grantee on
the SyntraNet. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan shall
control.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SYNTEL, INC. By:       Daniel M. Moore, Chief Administrative Officer By:      
Rajesh Save, Global Head – Human Resources

_____________________________________, Grantee

 

4